Case: 21-2150     Document: 57           Page: 1        Filed: 10/28/2022




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

   ABC CORPORATION I, ABC CORPORATION II,
              Plaintiffs-Appellees

                                   v.

  THE PARTNERSHIP AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,
 TOMOLOO OFFICIAL, TOMOLOO INE, TOMOLOO
     FRANCHISE, TOMOLOO-US, TOMOLOO
    FLAGSHIP, TOMOLOO TC, TOMOLOO DX,
 TOMOLOO INT, URBANMAX, GYROOR, FENGCHI-
              US, GYROOR US,
                 Defendants

                    GAODESHANGUS,
                    Defendant-Appellant
                   ______________________

                         2021-2150
                   ______________________

    Appeal from the United States District Court for the
 Northern District of Illinois in No. 1:20-cv-04806,
 Judge Thomas M. Durkin.

            -------------------------------------------------

   ABC CORPORATION I, ABC CORPORATION II,
              Plaintiffs-Appellees

                           EBAY, INC.,
                             Plaintiff
Case: 21-2150   Document: 57     Page: 2    Filed: 10/28/2022




 2                                  ABC CORPORATION I v.
            PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS




                            v.

   THE PARTNERSHIP AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,
 TOMOLOO OFFICIAL, TOMOLOO INE, TOMOLOO
      FRANCHISE, TOMOLOO-US, TOMOLOO
     FLAGSHIP, TOMOLOO TC, TOMOLOO DX,
    TOMOLOO INT, GAODESHANGUS, GYROOR,
        CARTSTACK, DIDEN WU, HUSNAL-
         COLLECTIONS, MHESTORE2009,
      WHOLESALESHOP666, CARRIE_YUX-5,
  2013TANKSTRONG001, MIJIASTORE, PAUTA60,
      SKATEBOARDSTORE2012, SMG-STORE,
  STRONGJENNIE, CHO POWER SPORTS, SYLUS,
             XGN, SHAMOLUOTUO,
 XUEWEIWEIFUZHUANGDIAN, EVERCROSS, XIE
  SHI, JIANGYOU-US, RUNCHENYUN, TOMOLOO,
     SHOPCHEAPUNIVERSAL, TOMOLOO-NX,
     AOXTECH, BETTER TOMOLOO, LISON ET,
    GYROSHOES, HGSM STOREFRONT, HGSM,
                   Defendants

      GYROOR US, URBANMAX, FENGCHI-US,
              Defendants-Appellants
             ______________________

                  2021-2277, 2021-2355
                 ______________________

    Appeals from the United States District Court for the
 Northern District of Illinois in No. 1:20-cv-04806, Judge
 Thomas M. Durkin.
                 ______________________

                Decided: October 28, 2022
                 ______________________
Case: 21-2150    Document: 57     Page: 3   Filed: 10/28/2022




 ABC CORPORATION I v.                                     3
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


     MARK BERKOWITZ, Tarter Krinsky & Drogin LLP, New
 York, NY, argued for plaintiffs-appellees. Also represented
 by RICHARD LOMUSCIO. Also represented by Adam G. Kelly,
 Douglas N. Masters, Neil G. Nandi, Arthur Tan-Chi Yuan,
 Loeb & Loeb LLP, Chicago, IL (withdrawn).

     HE CHENG, Glacier Law LLP, New York, NY, argued
 for defendants-appellants. Also represented by TIANYU JU,
 TAO LIU.
                  ______________________

     Before DYK, TARANTO, and STOLL, Circuit Judges.
 TARANTO, Circuit Judge.
     We address three appeals—filed by GaodeshangUS; by
 Fengchi-US and Urbanmax together; and by Gyroor-US—
 from orders entered by the district court in a case brought
 in 2020 by ABC Corporation I and ABC Corporation II (col-
 lectively, ABC), in which ABC asserted four design patents
 against several business entities selling hoverboards
 online. ABC identified the defendants through a Schedule
 A, which changed over time, attached to the original and
 amended complaints. On November 24, 2020, the district
 court entered a preliminary injunction against the then-
 named defendants, which included Gyroor-US, though it
 had not yet been served with process and was not given
 advance notice under Federal Rule of Civil Procedure 65(a)
 of the request for a preliminary injunction. Six months
 later, on May 24, 2021, the district court granted ABC’s
 motion to amend Schedule A to add GaodeshangUS,
 Fengchi-US, and Urbanmax, among others, thereby slating
 them to be defendants directly bound by the 2020 Prelimi-
 nary Injunction, though these entities had not yet been
 served with process and did not receive Rule 65(a) notice.
 Because the required Rule 65(a) notice had not been given,
 we vacate the 2020 Preliminary Injunction as of its issu-
 ance, and, perhaps redundantly, we also vacate the May 24
Case: 21-2150    Document: 57      Page: 4    Filed: 10/28/2022




 4                                   ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 Order insofar as it added defendants to the 2020 Prelimi-
 nary Injunction. 1
                               I
     On August 17, 2020, ABC brought the present design-
 patent infringement action in the Northern District of Illi-
 nois, and it filed an amended complaint the next day. ABC
 identified the defendants by their “merchant names” listed
 in an attached Schedule A, and it described them as “De-
 fendant Internet Stores” that were selling goods on Inter-
 net websites, including amazon.com. ABC accused those
 defendants of infringing U.S. Design Patents D737,723;
 D738,256; D784,195; and D785,112, which claim particular
 designs of powered, two-wheeled, handle-less, stand-on ve-
 hicles known as “hoverboards.”

     Appellant Gyroor-US was one of the originally named
 defendants, but it was not served with the complaint until
 December 29, 2020, or with the required summons until
 January 29, 2021. Of relevance to the issues that we ad-
 dress in this opinion, on November 19, 2020, ABC filed its
 third amended complaint, under seal (as with key previous


     1    In October 2021, the district court entered another
 preliminary injunction naming, as defendants, three of the
 appellants before us in the present trio of appeals (all but
 Gyroor-US), plus four other entities: Gyroor, Gyroshoes,
 Fengshi-US, and HGSM. The 2021 Preliminary Injunction
 is the subject of Appeal No. 22-1071, filed by those entities
 and decided by us today in a separate opinion (which iden-
 tifies the companies given the ABC names in the caption).
 ABC Corp. I v. P’ship & Unincorporated Ass’ns, -- F.4th --
 (Fed. Cir. 2022). We initially consolidated Nos. 21-2277
 and 21-2355 with No. 22-1071 for briefing, but we have re-
 voked that consolidation and newly consolidated Nos. 21-
 2277 and 21-2355 with No. 21-2150 for purposes of this
 opinion.
Case: 21-2150    Document: 57      Page: 5    Filed: 10/28/2022




 ABC CORPORATION I v.                                       5
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 filings), with the updated Schedule A naming Gyroor-US
 and also Jiangyou-US—an appellant in Appeal No. 22-
 1071 but not here—but not naming any other appellant
 here or in No. 22-1071. (Jiangyou-US, we note, was not
 served with process until June 25, 2021.)
      On November 20, 2020, the day after it filed its third
 amended complaint, ABC filed a motion for a preliminary
 injunction. Four days later, on November 24, 2020, the
 court entered the 2020 Preliminary Injunction, covering
 the “defendants” then identified in Schedule A, plus “their
 affiliates, officers, agents, servants, employees, attorneys,
 confederates, and all persons acting for, with, by, through,
 under or in active concert with them.” 21-2150 J.A. 9; cf.
 Federal Rule of Civil Procedure 65(d)(2) (“Persons Bound.
 The order binds only the following who receive actual no-
 tice of it by personal service or otherwise: (A) the parties;
 (B) the parties’ officers, agents, servants, employees, and
 attorneys; and (C) other persons who are in active concert
 or participation with anyone described in [(A) or (B)].”). It
 is undisputed before us that Gyroor-US was not given no-
 tice that a motion for a preliminary injunction had been
 filed or was under consideration before the 2020 Prelimi-
 nary Injunction was entered, and it was not served with
 process within thirty days of the entry of the preliminary
 injunction. Indeed, lack of pre-entry notice to most then-
 named defendants is reflected in the fact that the 2020 Pre-
 liminary Injunction itself unsealed the series of complaints
 and amended complaints and various motions and exhibits
 filed in the case until then, along with a previously entered
 temporary restraining order. J.A. 14. 2



     2   On December 23, 2020, the district court entered a
 modification of the November 24, 2020 preliminary injunc-
 tion. As noted above, service on Gyroor-US was not com-
 pleted until January 29, 2021, more than thirty days after
 December 23, 2020. The parties have not suggested, and
Case: 21-2150    Document: 57     Page: 6    Filed: 10/28/2022




 6                                   ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


     On May 6, 2021, ABC filed a motion reflecting its con-
 cern about infringing activity by entities that were not
 named in Schedule A, and hence were not directly subject
 to the 2020 Preliminary Injunction, but that it had reason
 to think were affiliates of or in active concert with those
 already named in Schedule A. Specifically, ABC moved to
 amend Schedule A to add various entities to it, including
 GaodeshangUS, Fengchi-US, and Urbanmax, to become
 defendants. 3 On May 24, 2021, the district court granted
 ABC’s motion to amend Schedule A (May 24 Order). The
 newly added defendants were not served with process until
 June 25, 2021, more than thirty days after the entry of the
 May 24 Order. Of relevance here, the record before us does
 not reflect that GaodeshangUS (a non-party) was served
 with notice of the filing or pendency of a motion to extend
 the 2020 Preliminary Injunction to it by amending Sched-
 ule A.
     Immediately after the May 24 Order was entered, on
 the same day, two attorneys who were already represent-
 ing Gyroor-US entered appearances for GaodeshangUS—
 in the two docket entries following the entry for the May 24
 Order.     The same day, in the next docket entry,
 GaodeshangUS filed a notice of appeal, which launched Ap-
 peal No. 21-2150.
      On June 18, 2021, Fengchi-US and Urbanmax moved
 to clarify or to vacate the 2020 Preliminary Injunction. The
 district court, on August 9, 2021, ordered the 2020 Prelim-
 inary Injunction to remain in place, thus denying the mo-
 tion. In so ruling, the court mentioned the challenge to the


 we do not see, that the modification changes the analysis
 of any issue before us. We therefore disregard that modifi-
 cation.
     3   The May 24 Order also added other entities to
 Schedule A, including Gyroor, Gyroshoes, Fengshi-US, and
 HGSM, who are appellants in No. 22-1071.
Case: 21-2150     Document: 57      Page: 7    Filed: 10/28/2022




 ABC CORPORATION I v.                                         7
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 2020 Preliminary Injunction for lack of required notice but
 did not rule on it, instead directing ABC to seek a new pre-
 liminary injunction in light of the notice challenge.
 Fengchi-US and Urbanmax filed a notice of appeal on Sep-
 tember 2, 2021, which launched Appeal No. 21-2355.
     The same day the district court issued its order on the
 motion filed by Fenchi-US and Urbanmax, August 9, 2021,
 Gyroor-US moved to dissolve the 2020 Preliminary Injunc-
 tion. Gyroor-US raised, among other arguments, a chal-
 lenge to the adequacy of notice before that injunction was
 issued (having at least once before raised the issue too late
 in briefing on another motion). The district court denied
 the motion on August 24, 2021, having already directed
 ABC to seek a new preliminary injunction in response to
 the notice-inadequacy contention of Fengshi-US and Ur-
 banmax. Gyroor-US filed a notice of appeal on August 28,
 2021, which launched Appeal No. 21-2277.
      Though not directly at issue at this time, we note two
 developments in the record before us that post-date the
 foregoing orders and appeals. On October 6, 2021, the dis-
 trict court held GaodeshangUS, Fengchi-US, Urbanmax,
 and Gyroor-US (along with the additional appellants in No.
 22-1071) in contempt of the 2020 Preliminary Injunction.
 The court stated that GaodeshangUS, Fengchi-US, and Ur-
 banmax “do not dispute that they are affiliated with the
 store fronts addressed by [ABC’s contempt] motion” and
 that “they have failed to show that the[ir] products are dif-
 ferent from those covered by the [2020 Preliminary Injunc-
 tion].” 21-2150 J.A. 5883. Relatedly, the same day, the
 district court, again noting that the “facts relating to notice
 are contested,” granted ABC’s motion for a new prelimi-
 nary injunction (filed at the district court’s direction), and
 the court entered the 2021 Preliminary Injunction one
 week later, on October 13, 2021.
Case: 21-2150     Document: 57      Page: 8    Filed: 10/28/2022




 8                                   ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


                               II
     We must address our jurisdiction to hear the three ap-
 peals decided in this opinion and, if we have jurisdiction,
 appellants’ assertions that notice defects invalidate the
 challenged orders. The appeals concern orders that subject
 appellants to the 2020 Preliminary Injunction as defend-
 ants (as “parties,” Rule 65(d)(2)(A)). The orders do not ap-
 ply the injunction to appellants as persons found, in or
 before such orders, to be “in active concert or participation”
 with parties. Rule 65(d)(2)(C). No such finding was made,
 so we do not have before us a situation where a non-party
 is being subjected to an injunction based simply on ade-
 quate notice of the injunction proceeding and injunction.
      Regarding the situation before us, we note that ABC
 has not argued that the 2020 Preliminary Injunction bound
 appellants as defendants before they were properly served
 to become defendants in the case. We proceed on the prem-
 ise that they were not so bound. We do not decide for our-
 selves, but we note that the premise is at least consistent
 with the recognition that “service of summons is the proce-
 dure by which a court having venue and jurisdiction of the
 subject matter of the suit asserts jurisdiction over the per-
 son of the party served.” Mississippi Publishing Corp. v.
 Murphree, 326 U.S. 438, 444–45 (1946); see Omni Capital
 International, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104
 (1987) (“Before a federal court may exercise personal juris-
 diction over a defendant, the procedural requirement of
 service of summons must be satisfied.”); BNSF Railway Co.
 v. Tyrrell, 137 S. Ct. 1549, 1556 (2017) (“[A]bsent consent,
 a basis for service of a summons on the defendant is pre-
 requisite to the exercise of personal jurisdiction.” (citing
 Omni, 484 U.S. at 104)); Advanced Tactical Ordnance Sys-
 tems, LLC v. Real Action Paintball, Inc., 751 F.3d 796, 800
 (7th Cir. 2013) (“In order for the district court's preliminary
 injunction to be valid, that court had to have personal ju-
 risdiction over the defendant.”); Sikhs for Justice v. Badal,
Case: 21-2150      Document: 57      Page: 9     Filed: 10/28/2022




 ABC CORPORATION I v.                                           9
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 736 F.3d 743 (7th Cir. 2013) (upholding dismissal for lack
 of personal jurisdiction based on lack of proper service).
                                A
      Appellants assert that we have jurisdiction under 28
 U.S.C. § 1292(c)(1), which, as relevant here, says that “the
 Federal Circuit shall have exclusive jurisdiction . . . of an
 appeal from an interlocutory order or decree described in
 subsection (a) . . . in any case over which the court would
 have jurisdiction of an appeal under section 1295 of this
 title.” The present district court case arises under the pa-
 tent laws and therefore is within our appellate jurisdiction
 under 28 U.S.C. § 1295(a)(1). Subsection (a) of § 1292 co-
 vers “interlocutory orders of the district courts . . . granting,
 continuing, modifying, refusing or dissolving injunctions,
 or refusing to dissolve or modify injunctions.” 28 U.S.C.
 § 1292(a)(1).
     “This court applies its ‘own law and not the law of the
 regional circuit to issues concerning our jurisdiction.’”
 Aevoe Corp. v. AE Tech Co., 727 F.3d 1375, 1381 (Fed. Cir.
 2013) (quoting Ultra-Precision Manufacturing Ltd. v. Ford
 Motor Co., 338 F.3d 1353, 1356 (Fed. Cir. 2003)); see Atlas
 IP, LLC v. Medtronic, Inc., 809 F.3d 599, 604–05 (Fed. Cir.
 2015). Regarding the adequacy of a notice of appeal under
 Federal Rule of Appellate Procedure 3, because “Rule 3’s
 dictates are jurisdictional,” Smith v. Barry, 502 U.S. 244,
 248 (1992), whether a notice complies with Rule 3 is gov-
 erned by Federal Circuit law, Minnesota Mining & Manu-
 facturing Co. v. Chemque, Inc., 303 F.3d 1294, 1308–09
 (Fed. Cir. 2002). Regarding the character of the district
 court’s exercise of its own general remedial authority in
 this case, where no patent-specific issue is present, we ap-
 ply applicable regional-circuit law, namely, Seventh Cir-
 cuit law. See Aevoe, 727 F.3d at 1381 (explaining that a
 “modification of a preliminary injunction . . . is not unique
 to patent law, so this court applies the law of the regional
 circuit when reviewing and interpreting such a decision”).
Case: 21-2150    Document: 57      Page: 10     Filed: 10/28/2022




 10                                  ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


    We address the three appeals being decided here in the
 sequence in which the orders appealed from were issued.
                               1
     GaodeshangUS filed its notice of appeal on May 24,
 2021, giving rise to Appeal No. 21-2150. The notice states
 that the appeal is “from the preliminary injunction entered
 in this action on November 24, 2021.” GaodeshangUS and
 ABC agree that “2021” is a typographical error meaning
 “2020.” See GaodeshangUS’s 21-2150 Opening Br. at I;
 ABC’s 21-2150 Response Br. at 1. But they dispute
 whether GaodeshangUS’s notice of appeal was filed within
 the thirty days of “entry” of the relevant order allowed by
 28 U.S.C. § 2107(a)—which it does if construed to cover the
 May 24 Order (entered the same day as the notice of appeal
 was filed). The parties also dispute whether the May 24
 Order is an appealable modification of the 2020 Prelimi-
 nary Injunction. GaodeshangUS’s 21-2150 Opening Br. at
 8–15; ABC’s 21-2150 Response Br. at 14–19. We resolve
 both disputes in favor of GaodeshangUS.
                               a
      A notice of appeal must, among other things, “desig-
 nate the judgment—or the appealable order—from which
 the appeal is taken.” Fed. R. App. P. 3(c)(1)(B). We “liber-
 ally construe the requirements of Rule 3” and the notices
 of appeal filed pursuant to it. Smith, 502 U.S. at 248; ac-
 cord Minnesota Mining, 303 F.3d at 1309. “A mistake in
 designating the judgment appealed from is not always fa-
 tal, so long as the intent to appeal from a specific ruling can
 fairly be inferred by probing the notice and the other party
 was not misled or prejudiced.” Sanabria v. United States,
 437 U.S. 54, 67 n.21 (1978).
      GaodeshangUS’s notice of appeal, we conclude, should
 be read to refer to the May 24 Order amending Schedule A.
 It is only under the combination of that order and the 2020
 Preliminary Injunction that GaodeshangUS could be a
Case: 21-2150    Document: 57      Page: 11    Filed: 10/28/2022




 ABC CORPORATION I v.                                       11
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 defendant under the 2020 Preliminary Injunction that the
 notice expressly identifies. GaodeshangUS filed the notice
 the same day as the May 24 Order. These facts readily in-
 dicate that the notice’s designation of the 2020 Preliminary
 Injunction alone, without the May 24 Order that added
 GaodeshangUS to it, was “[a] mistake in designating the
 judgment,” which “is not always fatal.” Id. Seeing no prej-
 udice to ABC, we think this is a case in which the mistake
 should not be fatal. Because GaodeshangUS’s May 24,
 2021 notice of appeal, fairly read, refers to the May 24 Or-
 der, the notice was timely filed within the thirty days al-
 lowed by § 2107(a).
                               b
     We also conclude that the May 24 Order is appealable
 as an order “modifying” the 2020 Preliminary Injunction,
 within the meaning of 28 U.S.C. § 1292(a)(1), to which
 § 1292(c)(1) refers.     The Seventh Circuit, addressing
 § 1292(a)(1), has ruled that it “has jurisdiction over modifi-
 cations of injunctions” while it does “not, however, have ju-
 risdiction over orders interpreting injunctions.” American
 River Transportation Co. v. Ryan, 579 F.3d 820, 824 (7th
 Cir. 2009). “To modify an injunction is to change it.”
 ACORN v. Illinois State Board of Elections, 75 F.3d 304,
 306 (7th Cir. 1996). If an order “alters the legal relation-
 ship between the parties,” then it is a modification, not
 clarification, of the injunction. American River, 579 F.3d
 at 824.
     The May 24 Order was a modification of the 2020 Pre-
 liminary Injunction. Before the May 24 Order, as relevant
 here, ABC could enforce the injunction against
 GaodeshangUS only if ABC proved that GaodeshangUS
 had notice of the injunction and, upon GaodeshangUS’s re-
 ceipt of “notice and an opportunity to be heard,” also proved
 that GaodeshangUS was in active concert or participation
 with a defendant directly subject to the injunction (or offic-
 ers, agents, servants, employees, or attorneys of a
Case: 21-2150    Document: 57     Page: 12    Filed: 10/28/2022




 12                                  ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 defendant). Lake Shore Asset Management Ltd. v. Com-
 modity Futures Trading Commission, 511 F.3d 762, 767
 (7th Cir. 2007) (applying Rule 65(d)(2)). The May 24 Order
 changed this arrangement to make ABC’s enforcement eas-
 ier. The May 24 Order meant that, once GaodeshangUS
 was properly served, ABC could enforce the injunction’s re-
 strictions against GaodeshangUS as a defendant, without
 showing that GaodeshangUS, in its allegedly violative con-
 duct, was in active concert or participation with another
 defendant (or such other defendant’s officers, agents, serv-
 ants, employees, or attorneys).
     That was a change in the legal relationship between
 GaodeshangUS and ABC. ABC has not shown that this
 difference in its obligations was devoid of substance in this
 case. For example, it has not identified to us any proceed-
 ing before (or on) May 24, 2020, or before service of process
 was complete, in which, after GaodeshangUS had received
 notice and an opportunity for a hearing, the district court
 had found GaodeshangUS in active concert or participation
 with an existing defendant—at all, let alone in a categori-
 cal way that would automatically cover all post-May 24
 acts of GaodeshangUS that would be barred to a defendant.
 In these circumstances, we hold that the May 24 Order al-
 tered the legal relationship between GaodeshangUS and
 ABC, making it an appealable modification of the 2020 Pre-
 liminary Injunction, giving us jurisdiction in Appeal No.
 21-2150.
                              2
     On September 2, 2021, Fengchi-US and Urbanmax ap-
 pealed from the district court’s August 9, 2021 order con-
 tinuing the 2020 Preliminary Injunction, launching Appeal
 No. 21-2355. The notice was timely filed within the thirty
 days of “entry” of the August 9 order allowed by 28 U.S.C.
 § 2107(a). And the subject of the appeal was an order “con-
 tinuing” as well as “refusing to dissolve or modify” the 2020
 Preliminary Injunction, as discussed above. 28 U.S.C.
Case: 21-2150    Document: 57      Page: 13    Filed: 10/28/2022




 ABC CORPORATION I v.                                       13
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 § 1292(c)(1). Under the plain terms of the statute, that or-
 der is appealable. No argument against jurisdiction in this
 appeal has been made, and we see no impediment to our
 jurisdiction.
      In particular, we do not question that a district court
 may apply general forfeiture principles to continue a pre-
 liminary injunction if, in the circumstances, the argument
 for dissolution or modification is properly deemed lost be-
 cause it was raised too late. See, e.g., Antisdel v. Chicago
 Hotel Cabinet Co., 89 F. 308, 311 (7th Cir. 1898) (stating
 that “laches or unexcused delay of a defendant in moving
 for the dissolution of a preliminary injunction may consti-
 tute ground for denying the motion when made”). A differ-
 ent but related limit has been recognized for certain
 appeals from a continuation. Specifically, the 30-day juris-
 dictional time limit on appeal, running from “entry” of an
 injunction, 28 U.S.C. § 2107(a); Federal Rule of Appellate
 Procedure 4(a)(1), has been recognized sometimes to limit
 appellate review of a denial of a motion for dissolution or
 modification to exclude review of a ground for dissolution
 or modification that the appellant had fully available when
 the injunction was initially entered and was, because it
 was a properly served party at that time, obligated to raise
 by appeal within 30 days from the injunction’s entry. See,
 e.g., Teledyne Technologies Inc. v. Shekar, 831 F.3d 936,
 939 (7th Cir. 2016) (discussing such a situation, whether as
 a matter of jurisdiction or as a matter of the scope of proper
 review). Such a limit is in accord with the recognition that
 “Rule 60(b) is not a substitute for a timely appeal.” McCul-
 loch v. Secretary of Health & Human Services, 923 F.3d
 998, 1001 (Fed. Cir. 2019) (citing United Student Aid
 Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010)).
     Such limits do not apply here. In the August 9, 2021
 order, the district court did not rule that the notice argu-
 ment was made too late. Moreover, Fengchi-US and Ur-
 banmax, like GaodeshangUS, had not been served with
 process at the time of the 2020 Preliminary Injunction or
Case: 21-2150    Document: 57      Page: 14    Filed: 10/28/2022




 14                                  ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 until more than 30 days later. Nor had they been served
 within 30 days of entry of the May 24 Order that added
 them to Schedule A. We have identified no precedent
 deeming such a person to be obligated to take an appeal
 before proper service, even if the person could take such an
 appeal, as GaodeshangUS did from the May 24 Order,
 based on the nonspeculative prospect that the plaintiff
 would soon enough complete service of process.
      In these circumstances, we see no jurisdictional obsta-
 cle to our considering the notice challenge to the 2020 Pre-
 liminary Injunction on appeal from an order within the
 plain terms of § 1292(c)(1). We have jurisdiction to con-
 sider the challenge in No. 21-2355.
                               3
      On August 28, 2021, Gyroor-US appealed from the dis-
 trict court’s August 24, 2021 denial of its motion to dissolve
 the 2020 Preliminary Injunction, launching Appeal No. 21-
 2277. The notice was timely filed within the thirty days of
 August 24 allowed by 28 U.S.C. § 2107(a). And the subject
 of the appeal was an order “continuing” as well as “refusing
 to dissolve or modify” the 2020 Preliminary Injunction, as
 discussed above. 28 U.S.C. § 1292(c)(1). Under the plain
 terms of the statute, that order is appealable. No argument
 against jurisdiction in this appeal has been made, and we
 see no impediment to our jurisdiction.
     In particular, we reach the same jurisdictional conclu-
 sion regarding Gyroor-US as the one we have just reached
 for Fengchi-US and Urbanmax. We recognize that Gyroor-
 US had been named in ABC’s complaints preceding the is-
 suance of the November 24, 2020 Preliminary Injunction,
 but on the premise under which we proceed as noted at the
 outset of our analysis, Gyroor-US—besides not having been
 given notice of the preliminary injunction request—was
 not brought within the power of the court, by proper service
 of process, until more than 30 days after the preliminary
 injunction was issued. We have been shown no precedent
Case: 21-2150    Document: 57      Page: 15     Filed: 10/28/2022




 ABC CORPORATION I v.                                        15
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 holding that a person in that position is bypassing a re-
 quired appeal opportunity. And the district court did not
 so hold in its August 24, 2021 order. We conclude that we
 have jurisdiction to consider the challenge in No. 21-2277.
                               B
      “[W]e review a grant or denial of a preliminary injunc-
 tion using the law of the regional circuit.” Murata Machin-
 ery USA v. Daifuku Co., 830 F.3d 1357, 1363 (Fed. Cir.
 2016). We review a grant of a preliminary injunction for
 abuse of discretion. Camelot Banquet Rooms, Inc. v. U.S.
 Small Business Administration, 14 F.4th 624, 628 (7th Cir.
 2021); see Procter & Gamble Co. v. Kraft Foods Global, Inc.,
 549 F.3d 842, 845 (Fed. Cir. 2008). “[A] district court
 abuse[s] its discretion by . . . disregarding the strict proce-
 dural requirements of [Rule 65] . . . .” American Can Co. v.
 Mansukhani, 742 F.2d 314, 321 (7th Cir. 1984). We apply
 regional-circuit law to interpretations of notice and other
 requirements of Rule 65 for a preliminary injunction,
 where not tied to patent-specific issues. See Mikohn Gam-
 ing Corp. v. Acres Gaming, Inc., 165 F.3d 891, 894 (Fed.
 Cir. 1998); Digital Equipment Corp. v. Emulex Corp., 805
 F.2d 380, 382 n.3 (Fed. Cir. 1986). Here, the parties rely
 on Seventh Circuit law, but we would reach the same con-
 clusion were the matter deemed to implicate patent-spe-
 cific issues.
     Appellants challenge the May 24 Order and the 2020
 Preliminary Injunction on the ground that the notice re-
 quirement of Federal Rule of Civil Procedure 65(a) was not
 met. Rule 65(a) permits a court to enter a preliminary in-
 junction “only on notice to the adverse party.” Fed. R. Civ.
 P. 65(a)(1). “The notice required by Rule 65(a) before a pre-
 liminary injunction can issue implies a hearing in which
 the defendant is given a fair opportunity to oppose the ap-
 plication and to prepare for such opposition.” Granny
 Goose Foods, Inc. v. Brotherhood of Teamsters & Auto
 Truck Drivers No. 70 of Alameda County, 415 U.S. 423, 432
Case: 21-2150    Document: 57     Page: 16    Filed: 10/28/2022




 16                                  ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 n.7 (1974); see also Illinois ex rel. Hartigan v. Peters, 871
 F.2d 1336, 1340 (7th Cir. 1989) (“[N]otice should apprise a
 defendant of a hearing and provide adequate time to pre-
 pare a defense.” (citing SEC v. Capital Growth Co., 391 F.
 Supp. 593, 600 (S.D.N.Y. 1974))). In the context of nonpar-
 ties being brought under the restrictions of an injunction
 based on a determination that they are in active concert
 with parties, the Seventh Circuit has explained that the
 determination “may be made only after the person in ques-
 tion is given notice and an opportunity to be heard.” Lake
 Shore, 511 F.3d at 766–67.
     We readily conclude that the May 24 Order and the
 2020 Preliminary Injunction violated the Rule 65(a) notice
 requirement. Before the entry of the 2020 Preliminary In-
 junction, no advance notice or opportunity to oppose was
 given even to then-named defendant Gyroor-US, let alone
 to the other appellants before us. Nor was advance notice
 or opportunity to oppose given to GaodeshangUS of the mo-
 tion granted in the May 24 Order; and the same is true of
 the other two appellants (Fengchi-US and Urbanmax)
 added to the defendant list by that order.
     Regarding the 2020 Preliminary Injunction, ABC sug-
 gests that advance notice was provided to Gyroor-US when
 Amazon “froze Gyroor-US’s account” on October 20, 2020.
 ABC’s 21-2277 Response Br. at 22. But we have no basis
 for concluding that Amazon’s freezing of Gyroor-US’s ac-
 count apprised Gyroor-US of the pendency of a motion for
 (or consideration of) a preliminary injunction so as to give
 Gyroor-US the required opportunity to oppose. See Granny
 Goose Foods, 415 U.S. at 432 n.7; Hartigan, 871 F.2d at
 1340.
     Regarding the May 24 Order, ABC argues that
 GaodeshangUS received notice through counsel who were
 representing both GaodeshangUS and Gyroor-US. ABC’s
 21-2150 Response Br. at 24–25. The attorney at issue, Mr.
 Cheng, having entered an appearance for Gyroor-US on
Case: 21-2150    Document: 57     Page: 17    Filed: 10/28/2022




 ABC CORPORATION I v.                                      17
 PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 April 30, 2021, did receive electronic notice of ABC’s May 6
 motion to amend Schedule A, well before the May 24 Order,
 and that notice may well have constituted notice to any
 party represented by Mr. Cheng at that time. See Howard
 v. Local 74, Wood, Wire & Metal Lathers International, 208
 F.2d 930, 934 (7th Cir. 1953) (“Under Rule 5, notice to coun-
 sel is notice to all parties represented by him.”). But in
 addition to the facts that GaodeshangUS was not a party
 at the time, and Mr. Cheng did not enter an appearance for
 GaodeshangUS until May 24, just after the May 24 Order
 was entered, the record simply does not establish that Mr.
 Cheng represented GaodeshangUS before May 24. In
 these circumstances, notice to Mr. Cheng of ABC’s May 6
 motion was not the required notice to GaodeshangUS.
     Accordingly, we hold that the 2020 Preliminary Injunc-
 tion and the May 24 Order were entered in violation of Rule
 65(a).
                              C
     Having concluded that Rule 65(a) was violated, we con-
 clude that the proper remedy in this case is vacatur of the
 2020 Preliminary Injunction from its issuance and, though
 it might be an unnecessary addition, vacatur of the May 24
 Order insofar as it newly subjected those added to Schedule
 A to the 2020 Preliminary Injunction. We have said: “A
 preliminary injunction issued without notice, motion, hear-
 ing or evidence should be vacated.” Atari Games Corp. v.
 Nintendo of America, Inc., 897 F.2d 1572, 1578 n.7 (Fed.
 Cir. 1990). And ABC has made no argument that any dif-
 ferent remedy should be adopted if we find a Rule 65(a) no-
 tice problem. Moreover, in No. 22-1071, we today require
 vacatur of the 2021 Preliminary Injunction because of sub-
 stantive defects, and it is evident that the 2020 Prelimi-
 nary Injunction, which is very similar, suffers from
 materially the same defects. Our limited vacatur of the
 May 24 Order does not preclude treating that order as an
Case: 21-2150    Document: 57      Page: 18   Filed: 10/28/2022




 18                                  ABC CORPORATION I v.
             PARTNERSHIP AND UNINCORPORATED ASSOCIATIONS


 amendment of the complaint, as the parties have done in
 the companion case we decide today.
                             III
     We find it unnecessary to address other issues raised
 in the three appeals resolved in this opinion. For the fore-
 going reasons, we vacate for lack of Rule 65(a) notice the
 preliminary injunction entered by the district court on No-
 vember 24, 2020, and the order entered by the district court
 on May 24, 2021, that granted ABC’s motion to amend
 Schedule A insofar as that order extended the 2020 Prelim-
 inary Injunction to new defendants.
      Costs awarded to appellants.
                         VACATED